      Case 5:16-cv-00239-OLG-RBF Document 113 Filed 01/31/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


THERESA BALDERAS, LEONARDO                      §
LEO BALDERAS, JOSHUA                            §
BALDERAS,                                       §              5-16-CV-00239-OLG-RBF
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
SOUTHSIDE INDEPENDENT SCHOOL                    §
DISTRICT, JULIAN DE LA ROSA                     §
GONZALES, JOHNNY CANTU JR,                      §
MANUEL SANDOVAL JR., KENNETH                    §
BOULDIN JR.,                                    §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned for all pretrial proceedings. On January 31, 2019, the Court received the parties’

Joint Advisory Regarding Mediation, Dkt No. 112, which informs the Court that the parties have

resolved all claims in this case. Accordingly, IT IS HEREBY ORDERED that the parties shall

file a stipulation of dismissal on or before February 8, 2019. Should the parties require

additional time to finalize their settlement agreement, they should inform the Court. It is

FURTHER ORDERED that the hearing set for February 1, 2019 is hereby CANCELLED.

       IT IS SO ORDERED.

       SIGNED this 31st day of January, 2019.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE
